EXHIBIT 10.35




DARDEN RESTAURANTS, INC.
2015 OMNIBUS INCENTIVE PLAN


FY 20__ PERFORMANCE STOCK UNIT AWARD AGREEMENT
FOR EUGENE I. LEE, JR.


This Performance Stock Unit Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company”), and you (Eugene I.
Lee, Jr.), a person notified by the Company, and identified in the Company’s
records, as the recipient of an Award of performance-based Restricted Stock
Units (“Performance Stock Units”) during the Company’s fiscal year 20__. This
Agreement is effective as of the Grant Date communicated to you and set forth in
the Company’s records.


The Company wishes to award to you Performance Stock Units representing the
opportunity to earn shares of Stock, subject to the terms and conditions set
forth in this Agreement, in order to carry out the purpose of the Company’s 2015
Omnibus Incentive Plan (the “Plan”).


Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:


1.
Award of Performance Stock Units.



The Company hereby grants to you, effective as of the Grant Date, an Award of
Performance Stock Units for that number of Performance Stock Units communicated
to you and set forth in the Company’s records (the “PSUs”), on the terms and
conditions set forth in such communication, this Agreement and the Plan. Each
PSU represents the right to receive one share of Stock, subject to the terms and
conditions set forth herein.


2.
Rights with Respect to the PSUs.



The PSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Stock. Your rights with respect to the PSUs shall
remain forfeitable at all times prior to the date or dates on which such rights
become vested, and the restrictions with respect to the PSUs lapse, in
accordance with Sections 3 or 4 hereof. Your right to receive cash payments and
other distributions with respect to the PSUs is more particularly described in
Sections 7(b) and (c) hereof.


3.
Vesting.



(a)    Subject to the terms and conditions of this Agreement, including the
clawback and forfeiture provisions under Section 6 and Section 10 below, the
Earned PSUs (as defined below), if any, shall vest, and the restrictions with
respect to the PSUs shall lapse, on the dates and in the amounts set forth in
this Agreement if you remain continuously employed by the Company or an
Affiliate until the date you become vested in accordance with the terms and
conditions of this Agreement.






1

--------------------------------------------------------------------------------




(b)    The number of PSUs that shall become earned, if any (the “Earned PSUs”),
following the end of the period commencing on ______, 20__ (the “Commencement
Date”) and ending on _______, 20__ (the “Performance Period”) shall be
determined by multiplying the PSUs by the Earned Percentage, calculated as set
forth in Exhibit A to this Agreement, and may range from zero to one hundred
fifty percent (150%) of the PSUs.


(c)    The Earned PSUs, if any, shall vest as follows: (i) fifty percent (50%)
shall vest on the third anniversary of the Grant Date, and (ii) fifty percent
(50%) shall vest on the fourth anniversary of the Grant Date (the “End Date”).


(d)    The calculations under this Section 3 shall be made by the Committee
following the end of the Performance Period and any vesting resulting from such
calculations shall be effective as of the applicable vesting date. Any PSUs that
do not vest on a vesting date pursuant to the terms of Section 3 or 4 shall be
immediately and irrevocably forfeited, including the right to receive cash
payments and other distributions pursuant to Sections 7(b) and (c) hereof, as of
such vesting date.


(e)    The Committee administering the Plan shall have the authority to make any
determinations regarding questions arising from the application of the
provisions of this Section 3, which determination shall be final, conclusive and
binding on you and the Company.


4.
Forfeiture; Early Vesting.



If you cease to be employed by the Company or an Affiliate prior to the vesting
or forfeiture of the PSUs pursuant to Section 3 hereof, your rights to all of
the PSUs shall be immediately and irrevocably forfeited, including the right to
receive cash payments and other distributions pursuant to Sections 7(b) and (c)
hereof. Notwithstanding the foregoing, the PSUs shall vest subject to the terms
and conditions of this Agreement, including the clawback and forfeiture
provisions under Section 6 and Section 10 below:


(a)    If, within two years after the date of the consummation of a Change in
Control that occurs after the Grant Date, the Company terminates your employment
for any reason other than for Cause (using the standard definition set forth in
Section 2.8 of the Plan), death or Disability, or you terminate employment for
Good Reason, the Earned Percentage shall be deemed to be one hundred percent
(100%) and you shall become immediately and unconditionally vested in all of the
Earned PSUs. If you are a person otherwise described in either (i) Sections 4(b)
or 4(c) due to having Retired (as defined in Section 4(h) below, (ii) Section
4(d) due to having had an Involuntary Termination (as defined in Section 4(d)
below) or (iii) Section 4(f) due to becoming Disabled (as defined in Section
4(f) below), in each case within two years after the date of a Change in Control
that occurs after the Grant Date, then you shall be entitled to vested PSUs and
Earned Percentage as described in this Section 4(a).


(b)    Except as otherwise provided in Section 4(a) above, if you Retire (as
defined under Section 4(h) below) on or after age 60 with ten years of service
with the Company




2

--------------------------------------------------------------------------------




or an Affiliate (pursuant to the method for crediting service under the Darden
Savings Plan) (“Normal Retirement”) prior to the vesting or forfeiture of the
PSUs pursuant to Section 3 hereof, then the number of PSUs that become earned
shall be determined at the end of the Performance Period in accordance with
Section 3(b) hereof, and the Earned PSUs, if any, shall become fully vested (x)
as of the last day of the Performance Period if you retire on or prior to the
third anniversary of the Grant Date or (y) as of the date of your Normal
Retirement if you retire after the third anniversary of the Grant Date.


(c)Except as otherwise provided in Section 4(a) above, if you Retire on or after
age 55 with ten years of service with the Company or an Affiliate (pursuant to
the method for crediting service under the Darden Savings Plan) but before
Normal Retirement (“Early Retirement”) prior to the vesting or forfeiture of the
PSUs pursuant to Section 3 hereof, then the number of PSUs that become earned
shall be determined at the end of the Performance Period in accordance with
Section 3(b) hereof, and the Earned PSUs, if any, shall become vested (x) as of
the last day of the Performance Period if you retire on or prior to the third
anniversary of the Grant Date, or (y) as of the date of your Early Retirement if
you retire after the third anniversary of the Grant Date, in each case on a pro
rata basis, determined based on the number of full months of employment
completed from the Commencement Date to the date of your Early Retirement
divided by the number of full months during the period commencing on the
Commencement Date and ending on the End Date.


(d)Except as otherwise provided in Section 4(a) above, if your age and service
with the Company or an Affiliate (pursuant to the method for crediting service
under the Darden Savings Plan) is equal to or greater than 70 on the date your
employment is involuntarily terminated without Cause (“Involuntary Termination”)
prior to the vesting or forfeiture of the PSUs pursuant to Section 3 hereof,
then the number of PSUs that become earned shall be determined at the end of the
Performance Period in accordance with Section 3(b) hereof, and the Earned PSUs,
if any, shall become vested (x) as of the last day of the Performance Period if
your Involuntary Termination occurs on or prior to the third anniversary of the
Grant Date, or (y) as of the date of your Involuntary Termination if such
termination occurs after the third anniversary of the Grant Date, in each case
on a pro rata basis, determined based on the number of full months of employment
completed from the Commencement Date to the date of your Involuntary Termination
divided by the number of full months during the period commencing on the
Commencement Date and ending on the End Date.


(e)If you terminate employment with the Company or an Affiliate due to death
prior to the vesting or forfeiture of the PSUs pursuant to Section 3, the Earned
Percentage shall be deemed to be one hundred percent (100%) and you shall become
immediately and unconditionally vested in all of the Earned PSUs as of the date
of your death.


(f)Except as otherwise provided in Section 4(a) above, if you terminate
employment with the Company or an Affiliate on account of becoming Disabled (as
defined below) prior to the vesting or forfeiture of the PSUs pursuant to
Section 3 hereof, then the number of PSUs that become earned shall be determined
at the end of the Performance




3

--------------------------------------------------------------------------------




Period in accordance with Section 3(b) hereof, and the Earned PSUs, if any,
shall become vested (x) as of the last day of the Performance Period if you
become Disabled on or prior to the third anniversary of the Grant Date, or (y)
as of the date on which you become Disabled if such date occurs after the third
anniversary of the Grant Date, in each case on a pro rata basis, determined
based on the number of full months of employment completed from the Commencement
Date to the date on which you determined to be Disabled divided by the number of
full months during the period commencing on the Commencement Date and ending on
the End Date. For purposes of this Agreement, “Disabled” or “Disability” means
(i) being treated as disabled under the applicable plan of long-term disability
of the Company or an Affiliate; (ii) becoming eligible for disability benefits
under the Social Security Act; or (iii) the Company, in its sole discretion,
determines you to be “Disabled” for purposes of this Agreement.


(g)For purposes of this Agreement, “Good Reason” means:


(i)    without your express written consent, (a) the assignment to you of any
duties inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (b) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or


(ii)    a material reduction in your base salary, target annual bonus
opportunity, long-term incentive opportunity or aggregate employee benefits as
in effect immediately prior to the date of the consummation of a Change in
Control, other than (a) an inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by you or (b) with respect to aggregate
employee benefits only, any such failure resulting from an across-the-board
reduction in employee benefits applicable to all similarly situated employees of
the Company generally.


You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty (60) days after the notice of
termination. Your mental or physical incapacity following the occurrence of an
event described above in clauses (i) or (ii) shall not affect your ability to
terminate employment for Good Reason and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to settlement of the PSUs as provided hereunder upon a termination of employment
for Good Reason.


(h)For purposes of this Agreement, “Retire” means that you voluntarily terminate
your employment with the Company and its Affiliates after having attained a
combination of age and years of service that meets the requirements of either
Section 4(b) or Section 4(c) above and, prior to such employment termination,
you have: (i) given the Committee at least six months’ prior written notice (or
such shorter period of time approved in writing by the Committee) of your
intended retirement date and (ii) completed transition




4

--------------------------------------------------------------------------------




duties and responsibilities as determined by the Committee and/or its designee
during the notice period in a satisfactory manner, as reasonably determined by
either of them. Notwithstanding the foregoing, you shall be deemed to Retire for
purposes of this Section if your employment is involuntarily terminated by the
Company without Cause after having met one of the age and service requirements
set forth above, provided that you have timely completed transition duties and
responsibilities as determined by the Committee and/or its designee, if any, in
a satisfactory manner, as reasonably determined by either of them.


5.
Restriction on Transfer.



Except as contemplated by Section 7(a), none of the PSUs may be sold, assigned,
transferred, pledged, attached or otherwise encumbered, and no attempt to
transfer the PSUs, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the PSUs.


6.
Application of Clawback Policy and Stock Ownership Policy



The PSUs and any rights to Stock or other property in connection with the PSUs
are subject to terms and conditions of the Company’s Clawback Policy and Stock
Ownership Policy (collectively, the “Policies”), each as may be amended and in
effect from time to time. By accepting the PSUs, you voluntarily agree and
acknowledge that: (a) the Policies have been previously provided to you, (b) the
Policies are part of this Performance Stock Unit Award Agreement, (c) the
Company may cancel the PSUs, require reimbursement of Stock acquired under the
PSUs and effect any other right of recoupment as provided under the Plan or
otherwise in accordance with these Policies as they currently exist or as they
may from time to time be adopted or modified in the future by the Company, (d)
you may be required to repay to the Company certain previously paid
compensation, whether provided under the Plan, the PSUs, or otherwise in
accordance with the Clawback Policy, and (e) you understand the terms and
conditions set forth in the Policies and this Section 6. The Company’s rights
under this Section 6 shall be in addition to its rights under Section 3.3.2 of
the Plan.


7.
Settlement of PSUs; Issuance of Stock.



(a)    No shares of Stock shall be issued to you (or your beneficiary or, if
none, your estate in the event of your death) prior to the date on which the
applicable PSUs vest, in accordance with the terms and conditions set forth in
this Agreement.


(i)    Except as otherwise provided in this Section 7(a), the Company shall
promptly following the third anniversary of the Grant Date or the fourth
anniversary of the Grant Date, as applicable, but no later than the 15th day of
the third month following the end of the Company’s taxable year that includes
the third anniversary of the Grant Date or the fourth anniversary of the Grant
Date, as applicable, with respect to PSUs that vest pursuant to Section 3(c)
hereof, subject to any applicable withholding taxes pursuant to Section 9
hereof, cause the shares of Stock underlying your vested PSUs (as adjusted by
the applicable Earned Percentage) to be delivered in such a manner as the
Committee, in its sole discretion, deems appropriate,




5

--------------------------------------------------------------------------------




including by book-entry or direct registration (including transaction advices)
or in the form of a stock certificate or certificates, registered in your name.


(ii)    In the event that your employment terminates in accordance with the
provisions of Sections 4(a) or 4(e) hereof, the Company shall promptly following
the date on which your employment with the Company terminates, but no later than
the 15th day of the third month following the end of the Company’s taxable year
that includes the date on which your employment with the Company terminates,
with respect to PSUs that vest pursuant to Sections 4(a) or 4(e) hereof, subject
to any applicable withholding taxes pursuant to Section 9 hereof, cause the
shares of Stock underlying your vested PSUs (as adjusted by the applicable
Earned Percentage) to be delivered in such a manner as the Committee, in its
sole discretion, deems appropriate, including by book-entry or direct
registration (including transaction advices) or in the form of a stock
certificate or certificates, registered in your name or in the names of your
legal representatives, beneficiaries or heirs, as the case may be.


(iii)    In the event that your employment terminates in accordance with the
provisions of Section 4(d) hereof and is not described in Section 7(a)(ii)
above, the Company shall (x) promptly following the last day of the Performance
Period, but no later than the 15th day of the third month following the end of
the Company’s taxable year that includes the last day of the Performance Period,
with respect to PSUs that vest pursuant to Section 4(d) hereof on account of
your termination of employment with the Company on or prior to the third
anniversary of the Grant Date, or (y) promptly following the date on which your
employment with the Company terminates, but no later than the 15th day of the
third month following the end of the Company’s taxable year that includes the
date on which your employment with the Company terminates, with respect to PSUs
that vest pursuant to Section 4(d) hereof on account of your termination of
employment with the Company after the third anniversary of the Grant Date, and,
in each case, subject to any applicable withholding taxes pursuant to Section 9
hereof, cause the shares of Stock underlying your vested PSUs (as adjusted by
the applicable Earned Percentage) to be delivered in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or in the form of a stock
certificate or certificates, registered in your name or in the names of your
legal representatives, beneficiaries or heirs, as the case may be.


(iv)    In the event that your employment terminates in accordance with the
provisions of Sections 4(b), 4(c) or 4(f) hereof and is not described in Section
7(a)(ii) above, the Company shall (x) promptly following the last day of the
Performance Period, but no later than the 15th day of the third month following
the end of the Company’s taxable year that includes the last day of the
Performance Period, with respect to PSUs that vest pursuant to Sections 4(b),
4(c) or 4(f) hereof on account of your termination of employment with the
Company on or prior to the third anniversary of the Grant Date, or (y) during
the month of August of the calendar year in which the fourth anniversary of the
Grant Date occurs, with respect to PSUs




6

--------------------------------------------------------------------------------




that vest pursuant to Sections 4(b), 4(c) or 4(f) hereof on account of your
eligibility for retirement or termination of employment with the Company after
the third anniversary of the Grant Date, and, in each case, subject to any
applicable withholding taxes pursuant to Section 9 hereof, cause the shares of
Stock underlying your vested PSUs (as adjusted by the applicable Earned
Percentage) to be delivered in such a manner as the Committee, in its sole
discretion, deems appropriate, including by book-entry or direct registration
(including transaction advices) or in the form of a stock certificate or
certificates, registered in your name or in the names of your legal
representatives, beneficiaries or heirs, as the case may be.


Notwithstanding the foregoing, any distribution (including any distribution of
amounts otherwise described in Sections 7(b) and (c) below) to any “specified
employee” as determined in accordance with procedures adopted by the Company
that reflect the requirements of Code Section 409A(a)(2)(B)(i) (and any
applicable guidance thereunder), that constitutes “deferred compensation” under
Code Section 409A and is on account of your “separation from service” (within
the meaning of Code Section 409A) shall be made as soon as reasonably
practicable after the first day of the seventh month following such separation
from service (or, if earlier, the date of the specified employee’s death) as
required to comply with Code Section 409A. The Company will not deliver any
fractional share of Stock and will not make any cash payment related to any
fractional share; instead, any fractional share will be eliminated by rounding
upward to the nearest whole share if the fractional share is 0.5 or greater and
otherwise downward to the nearest whole share. In the event of your death after
your retirement or termination of employment and before payment, the number of
shares of Stock otherwise deliverable and the amount otherwise payable under
this Section 7(a) shall be delivered or paid, as applicable, to your beneficiary
or, if none, your estate as soon as practicable after your death. No transfer by
will or the Applicable Laws of descent and distribution of any PSUs which vest
by reason of your death shall be effective to bind the Company unless the
Committee administering the Plan shall have been furnished with written notice
of such transfer and a copy of the will or such other evidence as the Committee
may deem necessary to establish the validity of the transfer.


(b)    On each date on which shares of Stock under Section 7(a) are delivered to
you (or your beneficiary or, if none, your estate in the event of your death),
the Company shall also deliver to you (or your beneficiary or, if none, your
estate in the event of your death) the number of additional shares of Stock, the
number of any other securities of the Company and the value or actual issuance
of any other property (in each case as determined by the Committee) (except for
cash dividends and other cash distributions), in each case that the Company
would have distributed to you during the period commencing on the Grant Date and
ending on the applicable vesting date in respect of the shares of Stock that are
being delivered to you under Section 7(a) had such shares been issued to you on
the Grant Date, without interest, and less any tax withholding amount applicable
to such distribution. To the extent that the PSUs are forfeited prior to
vesting, the right to receive such distributions shall also be forfeited.


(c)    On each date on which shares of Stock under Section 7(a) are delivered to
you (or your beneficiary or, if none, your estate in the event of your death),
the Company




7

--------------------------------------------------------------------------------




shall also deliver to you (or your beneficiary or, if none, your estate in the
event of your death) a cash payment equal to the aggregate amount of cash
dividends and other cash distributions that the Company would have paid to you
during the period commencing on the Grant Date and ending on the applicable
vesting date in respect of the shares of Stock that are being delivered to you
under Section 7(a) had such shares been issued to you on the Grant Date, without
interest, and less any applicable withholding taxes. To the extent that the PSUs
are forfeited prior to vesting, the right to receive such cash payment shall
also be forfeited.


8.
Adjustments.



In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Stock,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the Stock such that an adjustment of the PSUs is determined by the
Committee administering the Plan to be appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under this Agreement, then the Committee shall, in such manner as it
may deem equitable, in its sole discretion, adjust any or all of the number and
type of shares subject to the PSUs.


9.
Taxes.



(a)    You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the PSUs, the receipt of
cash payments or other distributions pursuant to Section 7 hereof, the vesting
of the PSUs and the receipt of shares of Stock upon the settlement of the PSUs,
and any other matters related to this Agreement. In order to comply with all
applicable federal, state, local or foreign income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.


(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the vesting of the PSUs and
the corresponding receipt of shares of Stock and cash payments by (i) delivering
cash (including check, draft, money order or wire transfer made payable to the
order of the Company), (ii) having the Company withhold a portion of the shares
of Stock or cash otherwise to be delivered or paid having a Fair Market Value
equal to the minimum statutory withholding amount or such greater amount as may
be permitted under applicable accounting standards, or (iii) delivering to the
Company shares of Stock having a Fair Market Value equal to the amount of such
taxes. Your election must be made on or before the date that the amount of tax
to be withheld is determined. The maximum number of shares of Stock that may be
withheld to satisfy any applicable tax withholding obligations arising from the
vesting and settlement of the PSUs may not exceed such number of shares of Stock
having a Fair Market Value equal to the




8

--------------------------------------------------------------------------------




minimum statutory amount required by the Company to be withheld and paid to any
federal, state, or local taxing authority with respect to such vesting and
settlement of the PSUs, or such greater amount as may be permitted under
applicable accounting standards, at the discretion of the Company. If you do not
make a tax withholding election under this Section 9(b), the Company shall
withhold shares of Stock as provided in Section 9(b)(ii) above.


10.
Restrictive Covenants.



(a)    Non-Disclosure.


(i)    During the course of your employment, before and after the execution of
this Agreement, and as consideration for the restrictive covenants entered into
by you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under Applicable Law, including the
Defend Trade Secrets Act of 2016) and confidential or proprietary information,
which includes the following whether in physical or electronic form: (1) data
and compilations of data related to Business Opportunities (as defined below),
(2) computer software, hardware, network and internet technology utilized,
modified or enhanced by the Company or by you in furtherance of your duties with
the Company; (3) compilations of data concerning Company products, services,
customers, and end users including but not limited to compilations concerning
projected sales, new project timelines, inventory reports, sales, and cost and
expense reports; (4) compilations of information about the Company’s employees
and independent contracting consultants; (5) the Company’s financial
information, including, without limitation, amounts charged to customers and
amounts charged to the Company by its vendors, suppliers, and service providers;
(6) proposals submitted to the Company’s customers, potential customers,
wholesalers, distributors, vendors, suppliers and service providers; (7) the
Company’s marketing strategies and compilations of marketing data; (8)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
business; (9) the Company’s research and development records and data; and (10)
any summary, extract or analysis of such information together with information
that has been received or disclosed to the Company by any third party as to
which the Company has an obligation to treat as confidential (collectively,
“Confidential Information”). “Business Opportunities” means all ideas, concepts
or information received or developed (in whatever form) by you concerning any
business, transaction or potential transaction that constitutes or may
constitute an opportunity for the Company to earn a fee or income, specifically
including those relationships that were initiated, nourished or developed at the
Company’s expense. Confidential Information does not include data or
information: (1) which has been voluntarily disclosed to the public by the
Company, except where such public disclosure has been made by you without
authorization from the Company; (2) which has been independently developed and
disclosed by others; or (3) which has otherwise entered the public domain
through lawful means.






9

--------------------------------------------------------------------------------




(ii)    All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. During the term of your employment with
the Company and for a period of five (5) years following the termination of your
employment with the Company for any reason, with or without Cause, and upon the
initiative of either you or the Company, you agree that you shall protect any
such Confidential Information and Trade Secrets and shall not, except in
connection with the performance of your remaining duties for the Company, use,
disclose or otherwise copy, reproduce, distribute or otherwise disseminate any
such Confidential Information or Trade Secrets, or any physical or electronic
embodiments thereof, to any third party; provided, however, that you may make
disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event you will
promptly notify the Company of such order or subpoena to provide the Company an
opportunity to protect its interests.


(iii)    Upon request by the Company and, in any event, upon termination of your
employment with the Company for any reason, you will promptly deliver to the
Company (within twenty-four (24) hours) all property belonging to the Company,
including but without limitation, all Confidential Information, Trade Secrets
and all electronic and physical embodiments thereof, all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by you in connection with
your employment with the Company (including all copies of the foregoing) in your
possession or control, and all of the Company’s equipment and other materials in
your possession or control. You agree to allow the Company, at its request, to
verify return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during your employment with the Company.


(iv)    Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the Applicable
Law relating to Trade Secrets.


(b)    Non-Competition. You agree that, while employed by the Company and for a
period of twenty-four (24) months following the termination of your employment
with the Company for any reason, with or without Cause, whether upon the
initiative of either you or the Company (the “Restricted Period”), you will not
provide or perform the same or substantially similar services, that you provided
to the Company, on behalf of any Direct Competitor (as defined below), directly
(i.e., as an officer or employee) or indirectly (i.e., as an independent
contractor, consultant, advisor, board member, agent, shareholder, investor,
joint venturer, or partner), anywhere within the United States of America (the
“Territory”). “Direct Competitor” means any individual, partnership,
corporation, limited




10

--------------------------------------------------------------------------------




liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.


(i)    If you are a resident of California and subject to its laws, the
restrictions set forth in this Section 10(b) above shall not apply to you.


(ii)    Nothing in this provision shall divest you from the right to acquire as
a passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the- counter market.


(c)    Non-Solicitation. You agree that you shall not at any time during your
employment with the Company and during the Restricted Period, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
encourage or cause any of the Company’s vendors, suppliers, licensees, or other
Persons with whom the Company has a contractual relationship and with whom you
have had Material Contact (as defined below) during the last two years of your
employment with the Company, to cease doing business with the Company or to do
business with a Direct Competitor. “Material Contact” means contact between you
and a Person: (1) with whom or which you dealt on behalf of the Company; (2)
whose dealings with the Company were coordinated or supervised by you; (3) about
whom you obtained Confidential Information in the ordinary course of business as
a result of your association with the Company; or (4) who receives products or
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commission, or earnings for you within two years prior
to the date of the termination of your employment with the Company.


(d)    Non-Recruitment. You agree that during the course of your employment with
the Company and during the Restricted Period, you will not, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
persuade, or encourage, or attempt to solicit, induce, persuade, or encourage,
any individual employed by the Company, with whom you have worked, to terminate
such employee’s position with the Company, whether or not such employee is a
full-time or temporary employee of the Company and whether or not such
employment is pursuant to a written agreement, for a determined period, or at
will. The provisions of this Section 10(d) shall only apply to those individuals
employed by the Company at the time of solicitation or attempted solicitation.
If you are a resident of California and subject to its laws, the restrictions
set forth in Section 10(c) above and this Section 10(d) shall be limited to
apply only where you use or disclose Confidential Information or Trade Secrets
when engaging in the restricted activities.


(e)    Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
Business is conducted is, at the very least, throughout the




11

--------------------------------------------------------------------------------




United States. You further acknowledge and agree that it is fair and reasonable
for the Company to take steps to protect its Confidential Information, Trade
Secrets, goodwill, business relationships, employees, economic advantages,
and/or other legitimate business interests from the risk of misappropriation of
or harm to its Confidential Information, Trade Secrets, goodwill, business
relationships, employees, economic advantages, and/or other legitimate business
interests. You acknowledge that the consideration, including this Agreement,
continued employment, specialized training, and the Confidential Information and
Trade Secrets provided to you, gives rise to the Company’s interest in
restraining you from competing with the Company and that any limitations as to
time, geographic scope and scope of activity to be restrained are reasonable and
do not impose a greater restraint than is necessary to protect Company’s
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests, and
will not prevent you from earning a livelihood. By accepting this Agreement, you
specifically recognize and affirm that strict compliance with terms of the
covenants set forth in this Section 10 is required in order to vest in the PSUs
and receive any Earned Shares. You agree that should all or any part or
application of this Section 10 be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between you
and the Company, you nevertheless shall not vest in any PSUs nor receive any of
shares of Stock if you violated any of the terms of any of the covenants set
forth in this Section 10.


(f)    Survival of Covenants. The provisions and restrictive covenants in this
Section 10 of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section 10. You further
agree to notify all future persons, or businesses, with which you become
affiliated or employed by, of the provisions and restrictions set forth in this
Section 10, prior to the commencement of any such affiliation or employment.


(g)    Injunctive Relief. You acknowledge that if you breach or threaten to
breach any of the provisions of this Agreement, your actions will cause
irreparable harm and damage to the Company which cannot be compensated by
damages alone. Accordingly, if you breach or threaten to breach any of the
provisions of this Agreement, the Company shall be entitled to injunctive
relief, in addition to any other rights or remedies the Company may have. You
hereby waive the requirement for a bond by the Company as a condition to seeking
injunctive relief. The existence of any claim or cause of action by you against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of your agreements under
this Agreement.


(h)    Clawback and Forfeiture due to Violating Section 10. In the event that
you violate any of the terms of this Section 10, you understand and agree that
in addition to the Company’s rights to obtain injunctive relief and damages for
such violation, (i) you shall return to the Company any shares of Stock received
by you or your personal representative from the payment of any PSUs that vested
on or after any such violation or pursuant to Section 4 of this Agreement and
pay to the Company in cash the amount of any proceeds




12

--------------------------------------------------------------------------------




received by you or your personal representative from the disposition or transfer
of any such PSUs, and (ii) your unvested PSUs shall be immediately and
irrevocably forfeited.


11.
General Provisions.



(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest. To the extent that any Award granted by the Company is
subject to Code Section 409A, such Award shall be subject to terms and
conditions that comply with the requirements of Code Section 409A to avoid
adverse tax consequences under Code Section 409A.


(b)    No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate. In addition, the Company or an Affiliate may at any time
dismiss you from employment, free from any liability or any claim under this
Agreement, unless otherwise expressly provided in this Agreement.


(c)    Reservation of Shares. The Company shall at all times prior to the
vesting of the PSUs reserve and keep available such number of shares of Stock as
will be sufficient to satisfy the requirements of this Agreement.


(d)    Securities Matters. The Company shall not be required to deliver any
shares of Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.


(e)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.


(f)    Sections. Sections (if any) that are referenced but “intentionally
omitted” from this Agreement shall not be deemed in any way material or relevant
to the construction or interpretation of this Agreement or any provision hereof.


(g)    Arbitration. Except for injunctive relief as set forth herein, the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida pursuant to the
Darden dispute resolution program.






13

--------------------------------------------------------------------------------




(h)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). Subject to Section 11(g) hereof, you agree
that the state and federal courts of Florida shall have jurisdiction over any
litigation between you and the Company regarding this Agreement, and you
expressly submit to the exclusive jurisdiction and venue of the federal and
state courts sitting in Orange County, Florida.


(i)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:


Darden Restaurants, Inc.
Supervisor, Stock Compensation Plans 1000 Darden Center Drive
Orlando, FL 32837


(j)    Offset. Any severance or other payment or benefits to you under the
Company’s plans and agreements may be reduced in the Company’s discretion, by
any amounts that you owe the Company under Section 6 or Section 10 of this
Agreement, provided that any such offset occurs at a time so that it does not
violate Section 409A of the Code and is permitted under Applicable Laws.


(k)    Award Agreement and Related Documents. This PSU Agreement shall have no
force or effect unless you have been notified by the Company, and identified in
the Company’s records, as the recipient of a PSU grant. YOU MUST REVIEW AND
ACKNOWLEDGE ACCEPTANCE OF THE TERMS OF THIS AGREEMENT, INCLUDING SPECIFICALLY
THE RESTRICTIVE COVENANTS, THE CLAWBACK AND FORFEITURE PROVISIONS UNDER SECTION
6 AND SECTION 10 OF THIS AGREEMENT AND THE COMPANY’S OFFSET PROVISIONS, BY
EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR ESTABLISHED ACCOUNT ON THE
MORGAN STANLEY SMITH BARNEY WEBSITE WITHIN 60 DAYS OF THE DATE OF GRANT;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION, EXTEND THIS DATE.
FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXECUTE THIS AGREEMENT
ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR PSU GRANT. In connection
with your PSU grant and this Agreement, the following additional documents were
made available to you electronically, and paper copies are available on request
directed to the Company’s Compensation Department: (i) the Plan; and (ii) a
Prospectus relating to the Plan.








14

--------------------------------------------------------------------------------


        


FY[ ] PERFORMANCE STOCK UNIT AWARD AGREEMENT – EXHIBIT A


PERFORMANCE CRITERIA






15